Burr, J.
(concurring):
I think that the construction of the complaint adopted by the court below was toó narrow and technical. Undoubtedly to maintain the action it will be necessary for the plaintiff to prove, not only that he found a person able,, ready and willing to make the loan, but that the fact was communicated to .the defendant. I think, however, that all this is included in the word “ accept.” “To accept ” means “ to assent to.” (Webster’s International Dictionary, title “Accept;” Century Dictionary, Idem.) sAn assent .implies' communication of the mental operation, not the concealment of it. A person does not accept an office-when he forms the determination in his own mind to enter upon the discharge of its duties* but when he communicates that determination to the appointing power. That the word “ accept ” was só employed in this pleading is manifest. The complaint alleges the employment of the plaintiff to procure, within four, days, an “ acceptance ” of defendant’s application for a loan. It would hardly be contended that the word “acceptance” meant procuring someone who formed' the determination in his mind that he would make the. loan ; it goes further than that. So the subsequent allegation that he did procure one George W. Short to “accept.” the application carries with it-the same meaning. If upon the trial plaintiff cannot prove that Short’s determination was communicated to the -defendant, then he has not proved an accept*379anee of the loan. For this reason I concur with Mr. Justice Gaykor, and think the judgment should be reversed.
Jems, J., concurred.